Citation Nr: 0944291	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-28 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for surgery for left ulnar neuropathy and 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Marine Corps 
from March 1978 to July 1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in September 
2009; a transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current left upper extremity complaints are not 
the result of carelessness, negligence, lack of proper skill, 
error or judgment or similar instance of fault on the part of 
the VA in furnishing medical treatment; they do not represent 
additional disability or an event that was not reasonably 
foreseeable; and any current problems are not attributable to 
the VA's failure to diagnose, treat and/or monitor when the 
VA provided treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for surgery for left ulnar neuropathy and carpal tunnel 
syndrome, have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

The Veteran filed a VA Form 21-4138 in August 2005 at which 
time he alleged that his left upper extremity impairments 
were worse after than before his surgery.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and this correspondence 
was sent to him in September 2005.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notices provided.  See Shinseki v. Sanders, 
supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as this would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Pertinent Criteria

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

A disability or death is a qualifying disability or death if 
the disability or death was not the result of the Veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped. 38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation. In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation. 38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32).   38 
C.F.R. § 3.361(d)(2).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted.)

With regard to the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims file.  
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Prior clinical evaluations including from VA care are in the 
file for comparative purposes.

VA clinical reports from 2004 show complaints particularly of 
left elbow pain.  Electromyelogram (EMG) and nerve conduction 
velocity (NCV) studies of the left arm in October 2004 showed 
an ulnar neuropathy at the elbow and mild left carpal tunnel 
syndrome.  The examiners provided alternative options for his 
care until such time as he could undergo an ulnar nerve 
transposition to include a left elbow pad during the day and 
an elbow splint during the night.  He said that about two 
months before, he had noticed some pain on flexion of the 
left elbow.  He then had noticed numbness in his 4th and 5th 
digit in the left hand, and pain when he tried to hold 
things.

In November 2004, he slipped and fell getting out of the 
shower and struck his left upper arm and developed additional 
pain.

In December 2004, he was seen with complaints of numbness and 
loss of strength in his left hand for the past 4 months.  His 
numbness had become constant and he had decreased grip 
sensation in the left hand.  He was taking pain medications 
including codeine.  On examination he was also found to have 
some wasting in the hypothenar muscles of the left hand and 
decreased grip strength and pinch strength.  He was placed on 
the waiting list for the surgical procedure.

In April 2005, he was noted to have constant numbness and 
tingling in his little and ring finger and his hand for about 
9 months.  Sometimes his whole hand would go numb and it 
would awaken him at night.  He had previously worked as a 
roofer but was now unemployed.  It was noted that the October 
2004 EMG had shown left upper extremity ulnar neuropathy, 
probably due to entrapment and some mild carpal tunnel 
syndrome on the left as well.  He slept in the left elbow 
splint at night which he said did not help.  Medications 
included Hyodrocodone.

Several copies of the pertinent surgical reports and data 
collected at the time of that care are in he file.  The 
treating care-givers are noted to have gone over each and all 
of the risks and benefits of the procedure, which he was said 
to understand.  He signed the standard consent. He was 
admitted on June 16, 2005 for the procedure.  The surgical 
report is in the file and shows that after the procedure, he 
was able to move his fingers, they were warm and dry and 
there was no sign of difficulty.  He was discharged.

Several days later he called and said that he was having 
swelling in the arm over the 3 post-operative days.  He said 
that the bandage was heavy and it was hard for him to keep 
the arm elevated above heart level.  Thereafter, he also lost 
a suture with some mild bleeding.  The small area was 
repaired, steri-strips were applied, and there was no sign of 
infection.

By July 18, 2005, he was complaining that he had continued 
numbness and tingling in the left little and index fingers, 
which he said was worse than before surgery. The incision was 
well healed on the left wrist and sensitive to touch.  The 
left elbow showed no swelling with a well healed incision 
that was also sensitive to touch.  The examiners discussed 
his situation and recommended that he continue 
desensitization of median and ulnar nerves and start moving 
the hand and elbow.  Physical therapy (PT) was ordered and he 
was again prescribed medication for pain.  A notation was 
made that he seemed to be doing better objectively than 
subjectively.  Further notations in July and August 2005 
refer to his requests for pain medications and one or more 
incidents when he was disruptive and required an escort from 
the facility.

Soon after the Veteran filed his claim, a request was made 
for medical expert opinions as to whether his current 
complaints of currently worsened conditions were due to error 
by VA or error by VA physicians on treatment for his 
nonservice-connected disabilities.

The first assessment was undertaken by a VA medical expert in 
November 2005, the complete report from which is of record.  
The aggregate file was reviewed.  The opinion was as follows, 
in pertinent part:

I have reviewed the medical record as 
well as the claims file carefully.  The 
Veteran has been complaining of increased 
pain and tactile sensitivity and 
dysfunction in the areas of the surgical 
sites. Follow-up notations have indicated 
subjective symptoms are out of proportion 
to objective findings.  Objective 
findings do not indicate a "worsening" 
of the preoperative condition.  I can 
find no indications in the record of lack 
of proper skill, judgment or care, nor 
any negligence or misactions on the part 
of the VA providers.

I have discussed this case with our 
station neurologist, who was uninvolved 
in the care of the Veteran, and we agree 
that only by speculation would one be 
able to say whether it was the surgical 
procedure versus the natural progression 
of the neuropathic disease (or some other 
unknown factor) which are responsible for 
the subjective worsening of his symptoms 
post-operatively.

It should be recognized that chronic 
nerve damage was present pre-operatively, 
and that a surgical procedure, although 
intended as a benefit to the patient's 
condition, is not guaranteed to have a 
positive outcome.

An adverse outcome is a part of the risks 
which are undertaken when the patient and 
the surgeon embark upon a surgical 
intervention.  There is documentation in 
the record that the patient gave informed 
consent for the procedure; therefore, he 
was aware of the potential adverse 
outcomes.  So, in view of the lack of any 
objective evidence that the condition has 
been worsened by the procedure, i.e., 
there is subjective worsening without 
objective findings, no more than 
speculation can be offered as to whether 
there was any error or negligence on the 
part of VA health care providers relative 
to the June 16, 2005 left ulnar nerve 
transposition and left carpal tunnel 
release procedures.

Further VA examination and evaluation by a medical expert was 
undertaken in January 2006, the report from which is of 
record.  A detailed history and current assessment was 
undertaken and is filed.  The physician diagnosed: (1) left 
carpal nerve entrapment left elbow; (2) carpal tunnel 
syndrome, left hand; (3) status post left ulnar nerve 
decompression surgery; (4) status post left carpal tunnel 
release; (5) residuals left ulnar neuropathy.

The examiner had been asked to provide an opinion as to 
whether the Veteran's left upper extremity disability had 
been worsened by error by VA physician.  In general, he noted 
that there was no error found in a review of the aggregate 
file, and that this opinion was in accord with that given in 
November 2005, and cited above.  

The physician further opined that:

Given the nature of the condition treated 
and the nerve injury resulting from 
entrapment as demonstrated on EMG/NCV on 
10/21/2004 it is not possible to predict 
the outcome of any such surgery.  There 
is no documented evidence of an error 
occurring which could account for the 
patient's present complaints.  

It is very common for this type of 
surgery to result in less than optimal 
outcomes.  Therefore, there is no 
documented evidence to support of a claim 
for less than optimal outcome based on 
error.

Subsequent VA clinical reports show ongoing complaints of 
pain in the left upper extremity and claims by the Veteran 
that his problems are now worse than before surgery.

The Veteran has similarly testified as to his problems before 
and since surgery.  The testimony is of record.

In assessing the relative merits of this claim, the Board 
notes that although the Veteran is competent to testify as to 
his experiences and symptoms, where the determinative issue 
(as here) involves a question of medical causation or 
etiology, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence does not reflect that the Veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  In view of the highly probative evidence that is 
otherwise uncontroverted in the record by other medical 
evidence, the Board must conclude that the requested 
compensation benefits are not in order.    

The Veteran's pre-surgical and post-surgical complaints and 
clinical findings are of record.  Of particular import is 
specialized testing (EMG/NVC) done prior to surgery which 
provided a baseline for his underlying pre-surgical 
neurological components.  The two medical expert opinions are 
quite unequivocal in that there is not found to be any 
indicated fault on part of VA in his care, nor untoward 
results as a result of error, fault, etc. 

In fact, it is not entirely clear that there is even 
additional disability, as subjective findings are not 
commensurate with objective ones.  However, no such 
disability was a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination, nor was it the result of 
or reflective of an event not reasonably foreseeable.  

In the latter instance, and assuming for the sake of argument 
that there is additional disability now compared to pre-
surgery, the surgical procedures undertaken in this case are 
not without risk, which had been identified at the time of 
the initial consult.  In general, carpal tunnel syndrome is a 
complex of symptoms resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  As 
noted by the medical opiners, under any circumstances, 
surgical revision is delicate and not without risks, e.g., 
foreseeable if not positive events. 

For these reasons, the Board finds the medical opinions to be 
of high probative value.  The VA examiners were aware of the 
requisite elements to address for this type of issue, and 
they thoroughly discussed the facts and medical principles, 
both in general and in particular to the Veteran.  Given the 
high degree of probative value accorded, the VA opinions 
outweigh the other evidence of record, including the 
Veteran's lay statements. As such, a reasonable doubt is not 
raised to be resolved in the Veteran's favor.  The appeal is 
denied.





ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for surgery for left ulnar neuropathy and 
carpal tunnel syndrome, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


